Citation Nr: 1103013	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to January 4, 2010, for obstructive sleep apnea.

2.  Entitlement to a rating in excess of 50 percent since January 
4, 2010, for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in part, granted service connection for obstructive sleep 
apnea, evaluated as noncompensably disabling.  

In July 2009, the Board, in part, remanded the appeal for further 
development.  In a September 2010 rating decision, the RO 
increased the rating for obstructive sleep apnea to 30 percent 
effective June 7, 2005, (the date of service connection), and to 
50 percent effective January 4, 2010.  As such, the Board has 
characterized the issues as stated on the title page.  As the 
increases do not represent the maximum rating available, the 
matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993). 

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Prior to January 4, 2010, the Veteran's obstructive sleep 
apnea required the use of a breathing assistance device such as a 
CPAP machine.

2.  The Veteran's obstructive sleep apnea has not been manifested 
by chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or required the use of a tracheostomy.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, prior 
to January 4, 2010, the criteria for a 50 percent rating, but no 
higher, for obstructive sleep apnea have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic 
Code 6847 (2010).

2.  The criteria for a rating in excess of 50 percent for 
obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6847 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's obstructive sleep apnea claims arise from an appeal 
of the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  In accordance with the remand, the RO 
obtained the May 2005 private sleep study report and afforded the 
Veteran a VA examination.  Moreover, the Veteran's statements in 
support of the claims are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 
126, the Court noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See id.

The Veteran's obstructive sleep apnea is evaluated under 
Diagnostic Code 6847, 38 C.F.R. § 4.97 (2010).

Under Diagnostic Code 6847, a noncompensable rating is warranted 
for asymptomatic but documented sleep disorder breathing.  A 30 
percent rating is warranted for persistent day-time 
hypersomnolence.  A 50 percent rating is warranted when the 
disability requires the use of a breathing assistance device such 
as a CPAP machine.  A 100 percent rating is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or when the disability requires the use of a 
tracheostomy.  38 C.F.R. § 4.97.

After a careful review of the record, the Board finds that an 
initial 50 percent rating is warranted for the Veteran's 
obstructive sleep apnea prior to January 4, 2010, but that a 
rating in excess of 50 percent is not warranted at any time 
during the rating period on appeal.   

An April 2005 VA examination report reflects a history of loud 
snoring with periods of apnea and chronic fatigue.  Examination 
revealed clear lungs without wheezes, rales, or rhonchi.  The 
examiner provided a diagnosis of obstructive sleep apnea with 
sleep study pending.

A May 2005 private polysomnography study was consistent with an 
obstructive sleep apnea of at least mild severity.  The physician 
noted that, in view of the significant excessive daytime 
somnolence, a repeat polysomnography for nasal CPAP titration was 
warranted in order to provide an adequate trial at home with 
optimal pressures and interface.

A January 4, 2010, VA sleep study report reflects findings 
consistent with moderate, positional obstructive sleep apnea and 
included a recommendation for a nasal CPAP.

A July 2010 VA examination report reflects that the Veteran was 
using a nasal CPAP with good results.  He denied any history of 
respiratory failure or cor pulmonale.  He was able to rest well, 
without snoring or sleep disturbance, and had good energy during 
the day.  Examination revealed no evidence of abnormal breathing 
sounds, congestive heart failure, or pulmonary hypertension.  The 
examiner provided a diagnosis of moderate obstructive sleep apnea 
requiring the use of a CPAP nightly.

Given the above, the Board finds that the Veteran's obstructive 
sleep apnea has required the use of a breathing assistance device 
such as a CPAP machine.  In assigning January 4, 2010, as the 
effective date of the 50 percent rating, the RO noted that the 
sleep study performed on that date recommended the use of a CPAP.  
However, the Board observes that the May 2005 polysomnography 
report also recommended the use of a CPAP.  In this regard, the 
physician noted that nasal CPAP titration was warranted in order 
to provide an adequate trial at home with optimal pressures and 
interface.  Thus, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his obstructive sleep apnea has 
required the use of a breathing assistance device such as a CPAP 
machine prior to January 4, 2010, and since the June 7, 2005, 
effective date of service connection.

While a 50 percent evaluation is deemed warranted throughout the 
rating period on appeal, the Board finds that his obstructive 
sleep apnea has not been manifested by chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
required the use of a tracheostomy to enable assignment of a 
higher 100 percent rating at any time since the date of service 
connection.  There is no indication in the record of chronic 
respiratory failure or cor pulmonale or for the need for a 
tracheostomy.  There are no other relevant diagnostic codes for 
consideration here.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected obstructive sleep apnea, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extra-schedular 
consideration is not in order.

In sum, the Board has applied the benefit-of-the-doubt doctrine 
in granting a 50 percent rating for obstructive sleep apnea prior 
to January 4, 2010; however, as the preponderance of the evidence 
is against a rating in excess of 50 percent at any time during 
the rating period, that doctrine is not applicable to that aspect 
of the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)





ORDER

An initial 50 percent rating for obstructive sleep apnea prior to 
January 4, 2010, is granted, subject to the provisions governing 
the award of monetary benefits.

A rating in excess of 50 percent since January 4, 2010, for 
obstructive sleep apnea is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


